Case 5:19-cv-00109-RWS-CMC Document 13 Filed 09/24/20 Page 1 of 2 PageID #: 1415




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION


   RICHARD CROSS,                                 §
                                                  §
                                                  §    CIVIL ACTION NO. 5:19-CV-00109-RWS
                 Plaintiff,
                                                  §
                                                  §
   v.                                             §
                                                  §
   COMMISSIONER OF SSA,
                                                  §
                                                  §
                 Defendant.                       §

                                             ORDER
         The above-entitled and numbered civil action was heretofore referred to United States

  Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. The Report of the Magistrate

  Judge which contains her proposed findings of fact and recommendations for the disposition of

  such action has been presented for consideration.

         No objections to the Report and Recommendation were filed. Thus, neither party is entitled

  to de novo review by the District Judge of those findings, conclusions and recommendations, and

  except upon grounds of plain error, they are barred from appellate review of the unobjected-to

  factual findings and legal conclusions accepted and adopted by the District Court. 28 U.S.C §

  636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996)

  (en banc).

         Nonetheless, the Court has reviewed the Magistrate Judge’s report and agrees with it. See

  United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to

  give to the magistrate’s proposed findings of fact and recommendations ‘such weight as [their]

  merit commands and the sound discretion of the judge warrants.’ ”) (quoting Mathews v. Weber,

  23 U.S. 261, 275 (1976)).
Case 5:19-cv-00109-RWS-CMC Document 13 Filed 09/24/20 Page 2 of 2 PageID #: 1416



        .
            There being no grounds of plain error or manifest injustice, the Court hereby adopts the

  Report of the United States Magistrate Judge as the findings and conclusions of this Court.

  Accordingly, it is

            ORDERED that Plaintiff’s above-entitled Social Security action is REVERSED AND

  REMANDED. It is further

            ORDERED that all motions not previously ruled on are DENIED, and the referral order

  is VACATED.

             So ORDERED and SIGNED this 24th day of September, 2020.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
